DETAILED ACTION
Applicant has amended independent claims 1, 11, and 21. Claims 1-30 are pending.

Specification
Amendment to the title of the invention of 4/21/22 is acknowledged. The title of the invention now recites “LOW POWER HIGH ACCURACY OBJECT DETECTOR HAVING A SHALLOW NEURAL NETWORK”. However, the title of the invention is not descriptive because “LOW POWER HIGH ACCURACY” is not being recited in any of the claims. Therefore, a new title is still required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant’s arguments filed April 21, 2022 with respect to amended claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly. It is also noted that claim amendments raise new indefiniteness issue(s) indicated below. Additionally, upon further review of the claims, some of the pending claims have additional indefiniteness issue(s) that were not identified in the previous Office action (OA), and need to be address accordingly, in order advance prosecution the instant application. Therefore, a new ground of rejection is warranted, as indicated further below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “receiving an input image by an input of an object detector”, “detecting, by an object detector, objects”, “detecting comprises: processing… determining”, “object detector for object detection”, “input is configured to receive”, respectively, in claims 1, 11, and 21, as previously indicated in the last OA.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For example, Par. [0051-53] and Par. [0125-126] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software capable of performing the described functionality.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receiving an input image by an input of an object detector; and detecting, by an object detector, objects that appear in the input image” in lines 2-3. However, examiner cannot clearly ascertain if the claimed “an object detector” recited in line 3 of the claim corresponds to the claimed “an object detector” previously recited in line 2 of the claim, or if the claimed “an object detector” recited in line 3 of the claim corresponds to another “object detector” different from the claimed “an object detector” previously recited in line 2 of the claim, which renders the claim indefinite.
For examination purposes, examiner has interpreted the limitation “receiving an input image by an input of an object detector; and detecting, by an object detector, objects that appear in the input image” in lines 2-3 of the claim as “receiving an input image by an input of an object detector; and detecting, by the object detector, objects that appear in the input image”.  
Claim 1 further recites the limitation “determining… bounding boxes information, based on the shallow neural network output” in lines 7-8. However, the claimed “bounding boxes information” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0043] of the specification of the instant application indicates “FIG. 6 illustrates an example of the image of FIG. 3 with bounding boxes that surround some of the objects that appear in the image”. Par. [0112-113] of the specification of the instant application indicates “FIG. 6 illustrates an example of a possible output of the object detector—bounding boxes 9310, 9311, 9312, 9313, 9314, 9315, 9316, 9317, 9318 and 9319 that surround pedestrian 9310, first bus 9311, foot scooter 9312, first truck 9313, second bus 9314, first car 9315, third bus 9316, second truck 9317, third truck 9318, first bicycle 9319, respectively… Each bounding is represented by information 9025 that may include coordinates (x,y,h,w) of the bounding boxes, objectiveness and class. The coordinate indicate the location (x,y) as well as the height and width of the bounding boxes. Objectiveness provides a confidence level that an object exists. Class—class of object—as illustrated above”.
Therefore, for examination purposes, examiner has interpreted the limitation “determining… bounding boxes information, based on the shallow neural network output” in lines 7-8 of the claim as “determining… bounding boxes that surround some of the objects that appear in the image, wherein the bounding boxes includes bounding boxes information, including coordinates (x,y,h,w) of the bounding boxes, the coordinate indicate the location (x,y) as well as the height and width (h,w) of the bounding boxes, and further including objectiveness and class, the objectiveness provides a confidence level that an object exists, and the class is a class of object, based on the shallow neural network output”. 
Claim 1 now recites the limitation “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network” in lines 12-16.
However, examiner cannot clearly ascertain if the claimed “a first convolutional layer of the shallow neural network” recited in line 14 of the claim corresponds to the claimed “multiple convolutional layers” of the “the shallow neural network output” previously recited in lines 10-11 of the claim, or if the claimed “a first convolutional layer of the shallow neural network” recited in line 14 of the claim corresponds to another “first convolutional layer of the shallow neural network” different from the claimed “multiple convolutional layers” previously recited in lines 10-11 of the claim, which further renders the claim indefinite.
Additionally, examiner cannot clearly ascertain where the claimed “an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network” was found in the specification. 
For example, Par. [0063] of the specification indicates “one of the first convolutional layers (referred to as a certain convolutional layer) is smaller than a conventional convolution layer in the sense that it has significantly fewer… elements that an output of a first convolutional layer of the shallow neural network… the certain convolutional layer may be located at a beginning of the shallow neural network”. Par. [0147] of the specification also indicates “an output of a certain convolutional layer has significantly fewer elements that an output of a first convolutional layer of the shallow neural network; wherein the certain convolutional layer may be located at a beginning of the shallow neural network”. 
However, there is no mention of  “an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network” anywhere in the specification.  
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network” in lines 12-16 of the claim as “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network”.
Claims 2-10 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 5 recites the limitation “wherein outputs of set of last convolutional layers of the shallow neural network have an alternating number of elements per output” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 7 recites the limitation “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters — one set of convolutional filters per object class” in lines 1-3. However, examiner cannot clearly ascertain if the claimed “one set of convolutional filters per object class” recited in line 3 of the claim corresponds to the claimed “different sets of convolutional filters” previously recited in lines 2-3 of the claim, or if the claimed “one set of convolutional filters per object class” recited in line 3 of the claim corresponds to another “set of convolutional filters” different from the claimed “different sets of convolutional filters” previously recited in lines 2-3 of the claim, which renders the claim indefinite.
Therefore, for examination purposes, examiner has interpreted the limitation “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters — one set of convolutional filters per object class” in lines 1-3 of the claim as “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters, wherein the different sets of convolutional filters  include one set of convolutional filters per object class”. 
Claim 8 recites the limitation “wherein a number of classes does not exceed four” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “a number of classes” recited in line 1 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 7, or if the claimed “a number of classes” recited in line 1 of the claim corresponds to another “number of classes” different from the claimed  “object class” previously recited in line 3 of claim 7, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “a number of classes” recited in line 1 of the claim as “a number of classes per each object class”. 
Claim 9 recites the limitation “wherein the determining of the bounding boxes information is performed independently per each class” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “each class” recited in line 2 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 7, or if the claimed “each class” recited in line 2 of the claim corresponds to another “class” different from the claimed “object class” previously recited in line 3 of claim 7, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “per each class” recited in line 2 of the claim as “per each object class”. 
Claim 10 recites the limitation “associating with each class a unique set of anchors” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “each class” recited in lines 1-2 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 7, or if the claimed “each class” recited in lines 1-2 of the claim corresponds to another “class” different from the claimed  “object class” previously recited in line 3 of claim 7, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “each class” recited in lines 1-2 of the claim as “per each object class”. 
Claim 10 recites the limitation “unique set of anchors” in line 2. However, the claimed “unique set of anchors” recited in line 2 of the claim is not defined in any of the claims, which renders the claim indefinite.
Par. [0139-141] of the specification of the instant application indicates “subclasses, may have has a unique set of anchors. The unique sets of anchors may be selected based on the expected shape of the objects that belong to the class and/or the subclass… Anchors may be regarded as initial templates of bounding boxes … different anchors are selected according to the expected shapes of the different vehicles”.
Therefore, for examination purposes, examiner has interpreted the limitation “unique set of anchors” recited in line 2 of the claim as “unique set of anchors based on the expected shape of the objects used as initial templates of the bounding boxes”.
Claim 11 recites the limitation “receiving an input image by an input of an object detector; and detecting, by an object detector, objects that appear in the input image” in lines 3-4. However, examiner cannot clearly ascertain if the claimed “an object detector” recited in line 4 of the claim corresponds to the claimed “an object detector” previously recited in line 3 of the claim, or if the claimed “an object detector” recited in line 4 of the claim corresponds to another “object detector” different from the claimed “an object detector” previously recited in line 3 of the claim, which renders the claim indefinite.
For examination purposes, examiner has interpreted the limitation “receiving an input image by an input of an object detector; and detecting, by an object detector, objects that appear in the input image” in lines 3-4 of the claim as receiving an input image by an input of an object detector; and detecting, by the object detector, objects that appear in the input image”.  
Claim 11 further recites the limitation “determining… bounding boxes information, based on the shallow neural network output” in lines 8-9. However, the claimed “bounding boxes information” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0043] of the specification of the instant application indicates “FIG. 6 illustrates an example of the image of FIG. 3 with bounding boxes that surround some of the objects that appear in the image”. Par. [0112-113] of the specification of the instant application indicates “FIG. 6 illustrates an example of a possible output of the object detector—bounding boxes 9310, 9311, 9312, 9313, 9314, 9315, 9316, 9317, 9318 and 9319 that surround pedestrian 9310, first bus 9311, foot scooter 9312, first truck 9313, second bus 9314, first car 9315, third bus 9316, second truck 9317, third truck 9318, first bicycle 9319, respectively… Each bounding is represented by information 9025 that may include coordinates (x,y,h,w) of the bounding boxes, objectiveness and class. The coordinate indicate the location (x,y) as well as the height and width of the bounding boxes. Objectiveness provides a confidence level that an object exists. Class—class of object—as illustrated above”.
Therefore, for examination purposes, examiner has interpreted the limitation “determining… bounding boxes information, based on the shallow neural network output” in lines 8-9 of the claim as “determining… bounding boxes that surround some of the objects that appear in the image, wherein the bounding boxes includes bounding boxes information, including coordinates (x,y,h,w) of the bounding boxes, the coordinate indicate the location (x,y) as well as the height and width (h,w) of the bounding boxes, and further including objectiveness and class, the objectiveness provides a confidence level that an object exists, and the class is a class of object, based on the shallow neural network output”. 
Claim 11 now recites the limitation “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network” in lines 14-18.
However, examiner cannot clearly ascertain if the claimed “a first convolutional layer of the shallow neural network” recited in line 16 of the claim corresponds to the claimed “multiple convolutional layers” of the “the shallow neural network output” previously recited in lines 10-11 of the claim, or if the claimed “a first convolutional layer of the shallow neural network” recited in line 16 of the claim corresponds to another “first convolutional layer of the shallow neural network” different from the claimed “multiple convolutional layers” previously recited in lines 10-11 of the claim, which further renders the claim indefinite.
Additionally, examiner cannot clearly ascertain where the claimed “an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network” was found in the specification. 
For example, Par. [0063] of the specification indicates “one of the first convolutional layers (referred to as a certain convolutional layer) is smaller than a conventional convolution layer in the sense that it has significantly fewer… elements that an output of a first convolutional layer of the shallow neural network… the certain convolutional layer may be located at a beginning of the shallow neural network”. Par. [0147] of the specification also indicates “an output of a certain convolutional layer has significantly fewer elements that an output of a first convolutional layer of the shallow neural network; wherein the certain convolutional layer may be located at a beginning of the shallow neural network”. 
However, there is no mention of  “an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network” anywhere in the specification.  
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network” in lines 14-18 of the claim as “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network”.
Claims 12-20 are rejected by virtue of being dependent upon rejected base claim 11.
Claim 15 recites the limitation “wherein outputs of set of last convolutional layers of the shallow neural network have an alternating number of elements per output” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 17 recites the limitation “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters — one set of convolutional filters per object class” in lines 1-3. However, examiner cannot clearly ascertain if the claimed “one set of convolutional filters per object class” recited in line 3 of the claim corresponds to the claimed “different sets of convolutional filters” previously recited in lines 2-3 of the claim, or if the claimed “one set of convolutional filters per object class” recited in line 3 of the claim corresponds to another “set of convolutional filters” different from the claimed “different sets of convolutional filters” previously recited in lines 2-3 of the claim, which renders the claim indefinite.
Therefore, for examination purposes, examiner has interpreted the limitation “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters — one set of convolutional filters per object class” in lines 1-3 of the claim as “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters, wherein the different sets of convolutional filters  include one set of convolutional filters per object class”. 
Claim 18 recites the limitation “wherein a number of classes does not exceed four” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “a number of classes” recited in line 1 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 17, or if the claimed “a number of classes” recited in line 1 of the claim corresponds to another “number of classes” different from the claimed  “object class” previously recited in line 3 of claim 17, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “a number of classes” recited in line 1 of the claim as “a number of classes per each object class”. 
Claim 19 recites the limitation “wherein the determining of the bounding boxes information is performed independently per each class” in lines 2-3. However, examiner cannot clearly ascertain if the claimed “each class” recited in line 3 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 17, or if the claimed “each class” recited in line 3 of the claim corresponds to another “class” different from the claimed “object class” previously recited in line 3 of claim 17, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “per each class” recited in line 3 of the claim as “per each object class”. 
Claim 20, recites the limitation “associating with each class a unique set of anchors” in line 2. However, examiner cannot clearly ascertain if the claimed “each class” recited in line 2 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 7, or if the claimed “each class” recited in line 2 of the claim corresponds to another “class” different from the claimed  “object class” previously recited in line 3 of claim 7, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “each class” recited in line 2 of the claim as “per each object class”. 
Claim 20 recites the limitation “unique set of anchors” in line 2. However, the claimed “unique set of anchors” recited in line 2 of the claim is not defined in any of the claims, which renders the claim indefinite.
Par. [0139-141] of the specification of the instant application indicates “subclasses, may have has a unique set of anchors. The unique sets of anchors may be selected based on the expected shape of the objects that belong to the class and/or the subclass… Anchors may be regarded as initial templates of bounding boxes … different anchors are selected according to the expected shapes of the different vehicles”.
Therefore, for examination purposes, examiner has interpreted the limitation “unique set of anchors” recited in line 2 of the claim as “unique set of anchors based on the expected shape of the objects used as initial templates of the bounding boxes”.
Claim 21 recites the limitation “receive an input imager” in line 6. However, the claimed “an input imager” recited in line 6 of the claim is not defined in any of the claims, which renders the claim indefinite.
For examination purposes, examiner has interpreted the limitation “receive an input imager” in line 6 of the claim as “receive an input image”.  
Claim 21 further recites the limitation “the input image” in line 7. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 21 further recites the limitation “generate bounding boxes information, based on the shallow neural network output” in lines 9-10. However, the claimed “bounding boxes information” is not defined in any of the claims, which further renders the claim indefinite.
Par. [0043] of the specification of the instant application indicates “FIG. 6 illustrates an example of the image of FIG. 3 with bounding boxes that surround some of the objects that appear in the image”. Par. [0112-113] of the specification of the instant application indicates “FIG. 6 illustrates an example of a possible output of the object detector—bounding boxes 9310, 9311, 9312, 9313, 9314, 9315, 9316, 9317, 9318 and 9319 that surround pedestrian 9310, first bus 9311, foot scooter 9312, first truck 9313, second bus 9314, first car 9315, third bus 9316, second truck 9317, third truck 9318, first bicycle 9319, respectively… Each bounding is represented by information 9025 that may include coordinates (x,y,h,w) of the bounding boxes, objectiveness and class. The coordinate indicate the location (x,y) as well as the height and width of the bounding boxes. Objectiveness provides a confidence level that an object exists. Class—class of object—as illustrated above”.
Therefore, for examination purposes, examiner has interpreted the limitation “generate bounding boxes information, based on the shallow neural network output” in lines 9-10 of the claim as “generate bounding boxes that surround some of the objects that appear in the image, wherein the bounding boxes includes bounding boxes information, including coordinates (x,y,h,w) of the bounding boxes, the coordinate indicate the location (x,y) as well as the height and width (h,w) of the bounding boxes, and further including objectiveness and class, the objectiveness provides a confidence level that an object exists, and the class is a class of object, based on the shallow neural network output”. 
Claim 21 now recites the limitation “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network” in lines 15-19.
However, examiner cannot clearly ascertain if the claimed “a first convolutional layer of the shallow neural network” recited in line 17 of the claim corresponds to the claimed “multiple convolutional layers” of the “the shallow neural network output” previously recited in lines 11-12 of the claim, or if the claimed “a first convolutional layer of the shallow neural network” recited in line 17 of the claim corresponds to another “first convolutional layer of the shallow neural network” different from the claimed “multiple convolutional layers” previously recited in lines 11-12 of the claim, which further renders the claim indefinite.
Additionally, examiner cannot clearly ascertain where the claimed “an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network” was found in the specification. 
For example, Par. [0063] of the specification indicates “one of the first convolutional layers (referred to as a certain convolutional layer) is smaller than a conventional convolution layer in the sense that it has significantly fewer… elements that an output of a first convolutional layer of the shallow neural network… the certain convolutional layer may be located at a beginning of the shallow neural network”. Par. [0147] of the specification also indicates “an output of a certain convolutional layer has significantly fewer elements that an output of a first convolutional layer of the shallow neural network; wherein the certain convolutional layer may be located at a beginning of the shallow neural network”. 
However, there is no mention of  “an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network” anywhere in the specification.  
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network and differs from a first convolutional layer of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network” in lines 15-19 of the claim as “wherein an output of a certain convolutional layer that is located at a beginning of the shallow neural network has significantly fewer elements that an output of the first convolutional layer of the shallow neural network”.
Claims 22-30 are rejected by virtue of being dependent upon rejected base claim 21.
Claim 25 recites the limitation “wherein outputs of set of last convolutional layers of the shallow neural network have an alternating number of elements per output” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 27 recites the limitation “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters — one set of convolutional filters per object class” in lines 1-3. However, examiner cannot clearly ascertain if the claimed “one set of convolutional filters per object class” recited in line 3 of the claim corresponds to the claimed “different sets of convolutional filters” previously recited in lines 2-3 of the claim, or if the claimed “one set of convolutional filters per object class” recited in line 3 of the claim corresponds to another “set of convolutional filters” different from the claimed “different sets of convolutional filters” previously recited in lines 2-3 of the claim, which renders the claim indefinite.
Therefore, for examination purposes, examiner has interpreted the limitation “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters — one set of convolutional filters per object class” in lines 1-3 of the claim as “wherein a last convolutional layer of the shallow neural network output is partitioned to different sets of convolutional filters, wherein the different sets of convolutional filters  include one set of convolutional filters per object class”. 
Claim 28 recites the limitation “wherein a number of classes does not exceed three” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “a number of classes” recited in line 1 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 27, or if the claimed “a number of classes” recited in line 1 of the claim corresponds to another “number of classes” different from the claimed  “object class” previously recited in line 3 of claim 27, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “a number of classes” recited in lines 1-2 of the claim as “a number of classes per each object class”. 
Claim 29 recites the limitation “wherein the determining of the bounding boxes information is performed independently per each class” in lines 1-2. However, examiner cannot clearly ascertain if the claimed “each class” recited in line 3 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 27, or if the claimed “each class” recited in line 3 of the claim corresponds to another “class” different from the claimed “object class” previously recited in line 3 of claim 27, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “per each class” recited in line 2 of the claim as “per each object class”. 
Claim 30 recites the limitation “associating with each class a unique set of anchors” in line 2. However, examiner cannot clearly ascertain if the claimed “each class” recited in line 2 of the claim corresponds to the claimed “object class” previously recited in line 3 of claim 27, or if the claimed “each class” recited in line 2 of the claim corresponds to another “class” different from the claimed  “object class” previously recited in line 3 of claim 27, which renders the claim indefinite.
Therefore, based on above, for examination purposes, examiner has interpreted the limitation “each class” recited in line 2 of the claim as “per each object class”. 
Claim 30 recites the limitation “unique set of anchors” in line 2. However, the claimed “unique set of anchors” recited in line 2 of the claim is not defined in any of the claims, which renders the claim indefinite.
Par. [0139-141] of the specification of the instant application indicates “subclasses, may have has a unique set of anchors. The unique sets of anchors may be selected based on the expected shape of the objects that belong to the class and/or the subclass… Anchors may be regarded as initial templates of bounding boxes … different anchors are selected according to the expected shapes of the different vehicles”.
Therefore, for examination purposes, examiner has interpreted the limitation “unique set of anchors” recited in line 2 of the claim as “unique set of anchors based on the expected shape of the objects used as initial templates of the bounding boxes”. 

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. In particular, US 2018/0276035 A1, Par. [82, 93, 117, 138, 161, 170, 175-176, 196-199, 222, 222-231, 238, 279, 387].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668